250 F.2d 408
102 U.S.App.D.C. 83
Gilbert PARSONS, Appellant,v.UNITED STATES of America, Appellee.
No. 13998.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 14, 1957.Decided Nov. 21, 1957.

Appeal from the United States District Court for the District of Columbia; Charles F. McLaughlin, District Judge.
Mr. Julius W. Robertson, Washington, D.C.  (appointed by the District Court), for appellant.
Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Harold H. Titus, Jr., Asst. U.S. Attys., were on the brief, for appellee.
Before FAHY, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted on six of nine counts of an indictment for violation of the federal narcotic laws,1 and acquirred on three counts.  Court- appointed counsel has conscientiously presented all questions about which some contention reasonably could be made, but we find no error.


2
Affirmed.



1
 68A Stat. 550 (1954), as amended, 26 U.S.C. 4704(a); 68A Stat. 551 (1954), as amended, 26 U.S.C. 4705(a); 35 Stat. 614 (1909), as amended, 21 U.S.C. 174 (Supp.  IV, 1957), 21 U.S.C.A. 174